DETAILED ACTION
This is in response to applicant’s amendment/response filed on 8/26/2021, which has been entered and made of record. Claim(s) 1, 2, 4, 7, 9, 10, 12, 14, 17 have been amended. Claim(s) 6, 8, 16, 18 is/are canceled. Claim(s) 1-5, 7, 9-15, 17 are pending in the application. The claim interpretation of claims 10-15, 17 is maintained.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7, 9-14, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (US 20190049724) in view of Moteki et al. (US 20190257659).
Regarding claim 1, Kimura discloses A method for controlling a display by an augmented-reality head-up display apparatus for a transportation vehicle, the method comprising (Kimura, “[0002] The present invention relates to a head-up display device, a navigation device, a display method, and a computer-readable storage medium. [0003] A technique called AR (Augmented Reality) superimposes an image displayed by the head-up display device on an actual view in front of a vehicle”):
extracting at least one reference point from the map, wherein the at least one reference point originates from a ground surface road plane in a visual range of a driver of the transportation vehicle (Kimura, fig. 2B, “[0039] a case in which the white lines are the lane boundary lines will be described as an example. Of course, the white lines are not limited to lines that are painted in white on the road surface. [0085] it is sufficient in this embodiment when the ;
transforming the at least one ground surface road plane reference point into transportation vehicle coordinates (Kimura, fig. 7. “[0095] The three-dimensional coordinates of the white line 205 obtained by the formula (3) are in the camera coordinate system, while the image projection device 21 transforms the projection image into the AR support image in the vehicle coordinate system. For this reason, the white line coordinates in the camera coordinate system are transformed into the white line coordinates in the vehicle coordinate system. [0116] The coordinate transformation part 37 transforms the white line coordinates in the camera coordinate system into the coordinates in the vehicle coordinate system (step S40)”); 
generating a virtual object for display by the augmented-reality head-up display apparatus based at least in part on analysis of the at least one ground surface road plane transformed reference point; and outputting the virtual object for display by the augmented-reality head-up display apparatus, wherein depiction of the virtual object is positioned so as to be placed directly onto the road plane in the augmented-reality head-up display apparatus (Kimura, “[0006] FIG. 1A and FIG. 1B are diagrams for explaining examples of AR images that are displayed by updating the image superimposed on the actual view according to the velocity of the vehicle, according to the second technique. [0036] the white lines 205 are used as references that determine display positions of the AR support images along a .
On the other hand, Kimura fails to explicitly disclose but Moteki discloses determining a pose of the transportation vehicle relative to a map to ascertain a position and orientation of the transportation vehicle (Moteki, “[0053] The in-vehicle device 10 associates a feature point of a peripheral image of the vehicle captured by the camera 12 with a map point 5X corresponding to the feature point 5C of the key frame image of the overall map, and estimates a location and a posture of the vehicle. [0064] the control unit 34 of the data management device 30 generates an initial overall map representing a key frame and a map point of a peripheral image of the point where the camera starts to capture an image, based on the image acquired from certain two viewpoints by the camera mounted in the vehicle. Next, the control unit 34 estimates a location and a posture of the vehicle in each image based on a plurality of images captured by the camera in the vehicle when the vehicle takes a turn in the parking lot”),
wherein the pose determination correlates one or more features that have been detected by a sensor system of the transportation vehicle with one or more features of the map, wherein the map includes previously measured road plane data (Moteki, “[0003] the electronic map data includes arrangement location data indicating an arrangement location of at least a road among a road and a structure arranged on a map and shape data indicating a plane 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Kimura and Moteki. That is, applying the stored map of Moteki to the captured map of Kimura, and adding estimating a location and a posture of the vehicle of Moteki to the system of Kimura. The motivation/ suggestion would have been to generate a local map representing each of the peripheral images which are determined as the key frame image. The management device updates a portion, corresponding to the local map, of the overall map stored in the storage based on the local map (Moteki, [0011]).
Regarding claim(s) 9, 10, they are interpreted and rejected for the same reasons set forth in claim(s) 1.
Regarding claim 2, Kimura in view of Moteki discloses The method of claim 1.
Kimura further discloses wherein the at least one ground surface road plane reference point is extracted from a map region in the direction of travel of the transportation vehicle (Kimura, “[0085] FIG. 5 is a diagram illustrating an example of white line coordinates acquired by the head-up display device 100. The camera ECU 32 detects the coordinates of the right and .
Regarding claim 3, Kimura in view of Moteki discloses The method of claim 2.
Kimura further discloses wherein the map region comprises a ground region and an extended region based on a velocity of the transportation vehicle (Kimura, “[0007] In the example illustrated in FIG. 1B, the AR support image of circular icons 204 forming a warning line 203 is displayed to be superimposed on left whites line 205 in the actual view in front of the vehicle. In this case, the second technique also displays the warning line 203 so that the circular icons 204 move faster towards the rear of the vehicle as the velocity of the vehicle becomes higher. [0013] FIG. 1A and FIG. 1B are diagrams for explaining examples of AR images that are displayed by updating the images superimposed on the actual view according to the velocity of the vehicle, according to the second technique”).
Regarding claim 4, Kimura in view of Moteki discloses The method of claim 1.
On the other hand, Kimura fails to explicitly disclose but Moteki discloses wherein the at least one ground surface road plane reference point is extracted using a previously calculated geometric abstraction of a topography that is stored in the map (Moteki, “[0047] The overall map storage unit 31 of a data management device 30 stores an overall map illustrating an overall parking lot. [0051] The overall map includes a key frame and a map point. The key frame is stored in the overall map as information along the travel locus of the vehicle. The map point represents three-dimensional coordinates of each feature point of the key frame image. The feature point represents, for example, a shape of an object existing in a target region 
Regarding claim 7, Kimura in view of Moteki discloses The method of claim 1.
Kimura further discloses wherein the generating of the virtual object includes transforming graphical elements of the virtual object onto the ground surface and distorting the graphical elements of the virtual object so as to appear to be placed directly onto the road plane in the augmented-reality head-up display apparatus (Kimura, “[0066] The image modifying part 39 generates the AR support image by subjecting the projection image arranged on the road surface to a perspective projection transformation. The projection image arranged on the road surface is aligned to the start point and the end point of the structure. Because the AR support image is modified as if the AR support image were formed (or painted) on the road surface when viewed from the driver 9, the driver 9 can visually recognize the AR support image such that unnatural feeling perceived by the driver 9 with respect to the flow of the actual view is reduced. [0183] the head-up display device 100 in this embodiment can display the AR support images using the distinctive objects on the road as the references. Hence, the driver 9 can visually recognize the AR support image at the position on the same road surface 301 as the distinctive object”).  
Regarding claim(s) 12, 13, 14, 17, they are interpreted and rejected for the same reasons set forth in claim(s) 2, 3, 4, 7, respectively.
Regarding claim 11, Kimura in view of Moteki discloses the transportation vehicle comprises the apparatus of claim 10.
Kimura further discloses the apparatus for controlling a display by the augmented-reality head-up display apparatus (Kimura, “[0044] FIG. 3 is a diagram illustrating an . 
Claim(s) 5, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (US 20190049724) in view of Moteki et al. (US 20190257659), and further in view of Sisbot (US 20180061129). 
Regarding claim 5, Kimura in view of Moteki discloses The method of claim 4.
On the other hand, Kimura in view of Moteki fails to explicitly disclose but Sisbot discloses wherein the geometric abstraction of the topography comprises one-dimensional or two-dimensional polynomials or a grid (Sisbot, “[0015] The elevation grid construction module may generate an elevation grid representing the road surface. The elevation grid is a grid data structure that represents the portion of the road surface which the driver sees when looking through a 3D HUD of the vehicle”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Sisbot into the combination of Kimura and Moteki. That is, applying the grid structure of Sisbot to the map of Moteki and Kimura. The motivation/ suggestion would have been accurately projecting a graphic onto a HUD so that the graphic accurately supposes the ground viewable by the driver when looking through the HUD. (Sisbot, [0005]).
Regarding claim(s) 15, it is interpreted and rejected for the same reasons set forth in claim(s) 5.
Response to Arguments
Applicant's arguments filed 8/26/2021 have been fully considered but they are not all persuasive. 
The applicant submits: Claim 14 was objected to because of a noted informality that is corrected by this Amendment (Remarks, page 6, 2nd paragraph).
The examiner notes: The objection to claim 14 is withdrawn in view of the amendment.
The applicant submits: Applicant traverses the prior art rejections because the cited prior art references, analyzed individually or in combination, fail to teach or suggest all the features recited in the rejected claims. For example, the cited prior art references fail to teach or suggest the claimed invention wherein a pose of a transportation vehicle is determined relative to a map to ascertain a position and orientation of the transportation vehicle, wherein the pose determination correlates one or more features that have been detected by a sensor system of the transportation vehicle with one or more features of the map, wherein the map includes previously measured road plane data...wherein depiction of the virtual object is positioned so as to be placed directly onto the road plane in the augmented-reality head-up display apparatus, as recited in the independent claims (Remarks, page 6, 3rd paragraph).
The examiner respectfully disagrees. The claim mapping above in the current office action has clarified that the combination of prior arts has read on all the claim limitations. For example, Kimura discloses “[0183] the head-up display device 100 in this embodiment can display the AR support images using the distinctive objects on the road as the references. Hence, the driver 9 can visually recognize the AR support image at the position on the same road surface 301 as the distinctive object”. Moteki ([0053]) teaches a pose of a transportation vehicle is determined relative to a map via correlating features between a captured image and a stored map.

The examiner notes: Claims 6 and 8 have been rejected in the previous office action, and the detailed claim mapping of claim 1 is addressed above, thus it is not repeated here.
Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE Q LI whose telephone number is (571)270-0497. The examiner can normally be reached Monday - Friday, 8:00 am-5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRACE Q LI/Examiner, Art Unit 2611                                                                                                                                                                                                        11/10/2021